
	
		I
		112th CONGRESS
		1st Session
		H. R. 1908
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Akin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To specify the priority of the obligations of the United
		  States Government if the debt ceiling is reached, to provide for an emergency
		  appropriation of funds to pay for certain defense and national security
		  obligations during a gap in funding, and for other purposes.
	
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)clear funding
			 priorities should be laid out in case the United States Government reaches the
			 statutory debt limit or experiences a funding gap, and that the top priorities
			 should be—
				(A)paying principal
			 and interest on the public debt;
				(B)paying the
			 salaries of members of our Armed Forces and paying for vital national security
			 priorities as determined by the President; and
				(C)paying Social
			 Security benefits; and
				(2)funding for
			 components of the Federal Government that are not essential should be
			 significantly limited if the government reaches the statutory debt
			 limit.
			2.Priority of
			 payments if the debt ceiling is reached
			(a)In
			 generalIn the event that the
			 debt of the United States Government, as defined in section 3101 of title 31,
			 United States Code, reaches the statutory limit, amounts necessary for
			 obligations incurred by the Government of the United States shall be made
			 available as prioritized in the following order (with items listed in
			 descending order of prioritization):
				(1)amounts necessary
			 to carry out the authority of the Department of the Treasury provided in
			 section 3123 of title 31, United States Code, to pay with legal tender the
			 principal and interest on debt held by the public;
				(2)such amounts as the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard)
			 determines to be necessary to continue to provide pay and allowances (without
			 interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service;
				(3)such amounts as
			 the President certifies to the Congress are necessary to carry out vital
			 national security priorities;
				(4)amounts necessary to carry out the
			 authority of the Commissioner of Social Security to pay monthly old-age,
			 survivors', and disability insurance benefits under title II of the Social
			 Security Act; and
				(5)subject to
			 subsection (b), amounts necessary to satisfy all other obligations, in an order
			 of priority determined by the President under section 4(2).
				(b)Limitation on
			 certain obligationsWith respect to a department or agency
			 described under subsection (c) or an international organization or fund (as
			 defined by the President), amounts made available pursuant to subsection (a)(5)
			 to satisfy obligations for such department, agency, organization, or fund may
			 not exceed an amount that is equal to 20 percent of the amount that would have
			 been made available to satisfy such obligations if the statutory limit
			 described under subsection (a) had not been reached.
			(c)Certain
			 departments and agenciesA department or agency is described
			 under this subsection if it is one of the following:
				(1)The Department of Education.
				(2)The Department of
			 Energy.
				(3)The Department of
			 Health & Human Services.
				(4)The Department of
			 Housing and Urban Development.
				(5)The Department of
			 the Interior.
				(6)The Department of
			 Labor.
				(7)The Department of
			 Transportation.
				(8)The Environmental
			 Protection Agency.
				(9)The National
			 Science Foundation.
				(10)The Office of
			 Personnel Management.
				(11)The United States Agency for International
			 Development.
				(12)An independent
			 establishment, as defined under section 104 of title 5, United States
			 Code.
				3.Emergency
			 appropriation of funds for defense and national security during a funding
			 gap
			(a)In
			 generalDuring any funding
			 gap, the Secretary of the Treasury shall make available, out of any amounts in
			 the general fund of the Treasury not otherwise appropriated—
				(1)such amounts as the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard)
			 determines to be necessary to continue to provide pay and allowances (without
			 interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service during
			 the funding gap; and
				(2)such amounts as the President certifies to
			 the Congress are necessary to carry out vital national security
			 priorities.
				(b)Funding gap
			 definedFor purposes of this
			 section and with respect to an obligation incurred by the Government of the
			 United States, the term funding gap means any period of time
			 after the beginning of a fiscal year for which interim or full-year
			 appropriations for such obligation have not been enacted.
			4.Report on
			 prioritizationNot later than
			 the end of the 30-day period beginning on the date of the enactment of this
			 Act, the President shall submit to the Congress—
			(1)a
			 plan explaining the continuation of Government operations in the event that the
			 debt of the United States Government, as defined in section 3101 of title 31,
			 United States Code, reaches the statutory limit;
			(2)the prioritization
			 of the obligations of the United States Government, other than those listed
			 under paragraphs (1), (2), (3), and (4) of section 2, that the President
			 determines appropriate in the event that the debt of the United States
			 Government, as defined in section 3101 of title 31, United States Code, reaches
			 the statutory limit; and
			(3)a
			 plan explaining the continuation of Government operations in the event of a
			 funding gap, as defined under section 3(b), including the system of determining
			 which Federal employees are essential during such funding gap.
			
